Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 15, 2022

                                      No. 04-22-00574-CV

                                       Jonathan CASTRO,
                                            Appellant

                                                 v.

                                        Theretha SMITH,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2022CV02911
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
       The clerk’s record has been filed in this appeal. The record reflects that in this forcible
detainer action, Appellant Jonathan Castro appeals from the county court’s final judgment
granting possession of certain real property to Appellee Theretha Smith.

       The only issue in a forcible detainer action is the right to actual possession of the
property. See TEX. R. CIV. P. 510.3(e); Marshall v. Hous. Auth., 198 S.W.3d 782, 785 (Tex.
2006). “Judgment of possession in a forcible detainer action is not intended to be a final
determination of whether the eviction is wrongful; rather, it is a determination of the right to
immediate possession.” Marshall, 198 S.W.3d at 787.

        Here, the county court’s final judgment grants only possession and does not grant past
rent or attorney’s fees to Smith. Further, the clerk’s record reflects that the supersedeas bond was
set at $20,000. There is no indication in the record that Appellant Castro superseded the
judgment by posting bond. Further, on September 27, 2022, Appellant Castro informed this court
by telephone of his updated permanent address, which is a different address from the property at
issue. It therefore appears that Appellant Castro did not supersede the judgment and may no
longer be in possession of the property at issue.

       Although the failure to supersede a forcible-detainer judgment does not divest an
appellant of the right to appeal, an appeal from a forcible-detainer action becomes moot if the
appellant is no longer in possession of the property, unless the appellant holds and asserts “a
potentially meritorious claim of right to current, actual possession” of the property. Marshall,
198 S.W.3d at 787. Accordingly, we ORDER Appellant Castro to file a written response by
November 30, 2022 explaining whether he has a potentially meritorious claim of right to current, actual
possession of the property. See id. If Appellant Castro fails to respond within the time provided, this
appeal will be dismissed. See TEX. R. APP. P. 42.3(c).




                                                       _________________________________
                                                       Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2022.



                                                       _________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court